Citation Nr: 1000301	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  03-35 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for a right knee disorder, 
including as secondary to bilateral pes planus.

2.  Whether there is new and material evidence to reopen a 
claim for service connection for a left knee disorder, 
including as secondary to bilateral pes planus.

3.  Whether there is new and material evidence to reopen a 
claim for service connection for a left hip disorder, 
including as secondary to bilateral pes planus.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, his daughter, and his son


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from November 1972 to 
October 1974.

This appeal to the Board of Veterans' Appeals (Board) is from 
July 2002 and September 2003 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

In February 2008, as support for his claims, the Veteran and 
several of his family testified at a hearing at the Board's 
offices in Washington, DC, before the undersigned judge.

During the hearing, the Veteran withdrew from the appeal his 
claim for service connection for a right hip disorder.  See 
the hearing transcript at 
pages 18-19.  So that claim is no longer at issue.  See 38 
C.F.R. § 20.204 (2009).

Also during the hearing, the Veteran submitted additional 
evidence and waived his right to have the RO initially 
consider it.  38 C.F.R. §§ 20.800, 20.1304(c) (2009).

After that February 2008 hearing, the Veteran was given 60 
additional days to submit other supporting evidence, but he 
did not.

The Board subsequently issued a decision in June 2008 denying 
several other claims the Veteran also had appealed, for 
service connection for neuropathy in his feet and for right 
shoulder and thoracic/back disorders, including secondary to 
his bilateral pes planus.  As well, the Board denied his 
claim for an initial compensable disability rating for his 
major depressive disorder and dysthymic disorder.  
Whereas the Board remanded his remaining four claims (those 
still at issue) for further development and consideration.

In this decision the Board is deciding three of these 
remaining four claims still at issue - specifically, those 
concerning whether there is new and material evidence to 
reopen the previously denied claims for service connection 
for bilateral (i.e., right and left) knee and left hip 
disorders.  However, regrettably, the Board must again remand 
the claim for a TDIU for still further development and 
consideration.  The remand again will be via the Appeals 
Management Center (AMC).


FINDINGS OF FACT

1.  An unappealed September 1983 rating decision denied 
service connection for a left hip disorder because there was 
no evidence of continuity of symptoms or treatment following 
a left flank muscle contusion sustained during service in 
1973, while playing basketball, to in turn show the Veteran 
had chronic residual disability from that injury in service.

2.  The additional evidence received since that September 
1983 rating decision still does not suggest the Veteran has a 
chronic left hip disability as a result of that or any other 
injury during his military service, or secondary to or 
because of his bilateral pes planus.



3.  The Board denied service connection for bilateral (i.e., 
right and left) knee disability in February 1988 because 
there was no continuity of symptoms after a left knee injury 
in service - to in turn show the Veteran had chronic knee 
pathology following that injury service (meaning permanent 
residual disability), and since there was an extended period 
of time subsequent to his discharge from service before knee 
disabilities were again diagnosed, with no medical nexus 
evidence etiologically linking those then current diagnoses 
or pathology to his military service, including to the injury 
he had sustained in service or, alternatively, to his 
bilateral pes planus.

4.  In June 1991 the Board determined there was no new and 
material evidence to reopen this claim concerning the knees, 
at least insofar as suggesting the Veteran had bilateral knee 
disability as a direct residual of his military service 
(including the injury in service mentioned).  And although 
the Board reopened the claim to the extent it instead was 
predicated on secondary service connection, the Board 
nonetheless denied secondary service connection because it 
concluded the medical evidence against the notion of a 
correlation between the 
service-connected pes planus and bilateral knee disability 
(chondromalacia) was more probative and therefore outweighed 
the medical evidence supporting this correlation.

5.  The additional evidence received since that June 
1991decision is cumulative or redundant of evidence 
previously considered, does not relate to an unestablished 
fact necessary to substantiate these claims concerning the 
bilateral knee disability, and does not raise a reasonable 
possibility of substantiating these claims.




CONCLUSIONS OF LAW

1.  The September 1983 rating decision denying service 
connection for a left hip disability is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 3.160(d), 20.200, 20.202, 
20.302, 20.1103 (2009).

2.  New and material evidence has not been submitted since 
that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).

3.  The Board's June 1991 decision continuing to deny service 
connection for bilateral knee disability also is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 
(2009).

4.  New and material evidence has not been submitted since 
that decision to reopen this claim, either.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).



In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that VA must both 
notify a claimant of the evidence and information necessary 
to reopen the claim and of the evidence and information 
necessary to establish entitlement to the underlying benefit 
being sought.  To satisfy this requirement, VA adjudicators 
are required to look at the bases of the denial in the prior 
decision and provide the claimant a notice letter describing 
what evidence would be necessary to substantiate those 
elements required to establish entitlement to benefits that 
were found insufficient in the previous denial.  VA's Office 
of General Counsel issued informal guidance interpreting Kent 
as requiring the notice to specifically identify the kind of 
evidence that would overcome the prior deficiency rather than 
simply stating the evidence must relate to the stated basis 
of the prior denial.  VA Gen. Couns. Mem., para. 2, 3 (June 
14, 2006).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then going 
back and readjudicating the claim - such as in a 
statement of the case (SOC) or a supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

The VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id. 

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that 
prejudicial deficiencies in the timing or content of a 
VCAA notice can be cured by showing the essential fairness of 
the adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the Veteran, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this particular case at hand, letters satisfying the 
notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to 
the Veteran in February 2002 and July 2008.  And as directed 
in the Board's June 2008 remand, the July 2008 letter 
complies with the Court's holding in Kent, supra, in that it 
included discussion of the requirements for reopening a 
previously denied and unappealed claim, 
information concerning why the claims were previously denied, 
and the criteria for establishing his underlying entitlement 
to service connection.  Moreover, although that July 2008 
letter did not precede the initial adjudication of the 
claims, the AMC has since readjudicated the claims in an 
April 2009 SSOC, including considering any additional 
evidence received in response to that additional VCAA notice.  
The SSOC cited the applicable statutes and regulations and 
discussed the requirements for reopening the claims and 
establishing entitlement to service connection and the 
reasons and bases for not granting the claims.  So the timing 
defect in the provision of that notice has been rectified.  
See again Mayfield IV and Prickett, supra.

And as for the duty to assist the Veteran by obtaining all 
relevant evidence in support of his claims, the VCAA left 
intact the requirement that he first present new and material 
evidence to reopen his claims under 38 U.S.C.A. § 5108 before 
the Board may determine whether the duty to assist has been 
satisfied and proceed to evaluate the merits of the claims.  
See 38 U.S.C.A. § 5103A(f); see also Paralyzed Veterans of 
America, 345 F.3d 1334 (Fed. Cir. 2003).  VA is not obligated 
to schedule him for an examination for a medical nexus 
opinion unless and until he submits new and material evidence 
to reopen his claims.  38 C.F.R. § 3.159(c)(4)(iii).

And, otherwise, VA has obtained all medical and other records 
he and his representative have identified as relevant to the 
claims.  Accordingly, the Board finds that no further 
development is necessary to meet the requirements of the VCAA 
or Court.

Whether there is New and Material Evidence to Reopen the 
Claim for Service Connection for a Left Hip Disability

The RO initially considered - and denied, the Veteran's 
claim for service connection for a left hip disorder in a 
September 1983 rating decision (and as the Board noted when 
previously remanding this claim, this disorder initially was 
described as a left flank contusion in that earlier 
decision).  The RO denied the claim because there was no 
evidence of continuity of symptoms or treatment following a 
left flank muscle contusion sustained during service in 1973, 
while playing basketball, to in turn show the Veteran had 
chronic residual disability from that injury in service.  
Where chronicity of disease or injury in service is not 
shown, or is legitimately questionable, a showing of 
continuity of symptomatology following service is required to 
support the claim.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488, 494-97 (1997).  See also Watson v. Brown, 
4 Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Veteran submitted a timely notice of disagreement (NOD) 
with that decision, and received an SOC in November 1983, but 
he did not then perfect his appeal to the Board by filing a 
timely substantive appeal (VA Form 9/equivalent statement), 
despite being notified and apprised of his procedural and 
appellate rights.  Therefore, that September 1983 rating 
decision is final and binding on him based on the evidence 
then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 
20.200, 20.202, 20.302, 20.1103.

The Veteran may reopen his claim, however, by submitting new 
and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.

New evidence means evidence not previously submitted to 
agency decision makers; and material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see, 
too, Duran v. Brown, 7 Vet. App. 216 (1994) (indicating 
"Justus does not require the Secretary [of VA] to consider 
the patently incredible to be credible").

The evidence to be considered in making this new and material 
determination is that added to the record since the last 
final denial on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).

The evidence of record at the time of the prior, final and 
binding, denial of this claim in September 1983 included the 
Veteran's service treatment records, which showed that he had 
sustained a muscle contusion to his left flank while playing 
basketball in 1973.  More significant, though, there was no 
subsequent evidence of left hip symptoms or treatment for the 
remainder of his service, including when examined in 
anticipation of his separation from service when there again 
were no indications of left hip symptoms - either in the way 
of a relevant subjective complaint or objective clinical 
finding such as a pertinent diagnosis.   Equally relevant was 
the fact that there also were no such indications in any of 
the records dated since service to, in turn, suggest he had 
chronic (i.e., permanent) left hip disability as a residual 
of that injury in service.

The Veteran later filed a petition to reopen this claim in 
November 2001, but on a different premise, that his left hip 
disorder instead was secondary to his already service-
connected bilateral pes planus.  See 38 C.F.R. § 3.310(a) and 
(b) and Allen v. Brown, 7 Vet. App. 439, 448 (1998) 
(indicating service connection also is permissible on this 
secondary basis for disability that is proximately due to, 
the result of, or chronically aggravated by a service-
connected condition).  Nevertheless, although his petition to 
reopen this claim was based on a new theory of causation 
(i.e., secondary service connection), the Court has held that 
basing a claim for service connection on a new theory of 
etiology does not constitute a new claim.  See Ashford v. 
Brown, 10 Vet. App. 120, 123 (1997).  So as the Board pointed 
out when remanding this claim in June 2008, new and material 
evidence is still required to reopen this claim and warrant 
readjudicating it on the underlying merits (i.e., on a de 
novo basis).

In the July 2002 decision at issue, the RO denied the claim 
on its underlying merits (de novo review).  But, as 
mentioned, when remanding this claim in June 2008 the Board 
pointed out that the issue should be reviewed first in terms 
of finality.  The AMC made this threshold preliminary 
determination in the April 2009 SSOC, issued on remand, 
concluding new and material evidence had not been received.

Irrespective of the RO's/AMC's decision, so, too, must the 
Board make this threshold preliminary determination of 
whether there is new and material evidence to reopen this 
claim, before proceeding further, because this initial 
determination affects the Board's jurisdiction to adjudicate 
the claim on its underlying merits.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior 
unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the Veteran's previously and finally 
denied claims) and VAOPGCPREC 05-92 (March 4, 1992).  If the 
Board determines there is no new and material evidence, that 
is where the analysis must end, and what the RO/AMC 
determined in this regard is irrelevant.  Barnett v. Brown, 
83 F.3d 1380, 1383-84 (Fed. Cir. 1996); Butler v. Brown, 9 
Vet. App. 167, 171 (1996).

The additional evidence submitted since the RO's September 
1983 decision consist of the hearing testimony of the Veteran 
and his family, under oath, his written statements, as well 
as the records of his evaluation and treatment from VA health 
care providers.

The Veteran's oral hearing testimony and written statements 
are not new evidence because he is merely reiterating 
arguments he made prior to the RO denying this claim in 
September 1983.  The same is true of the hearing testimony 
from his family.  It always has been their contention that he 
has chronic left hip disability as a residual of the injury 
(left flank contusion) he sustained during his military 
service.  So continuing to make this same argument is not new 
evidence.  Cf. Bostain v. West, 11 Vet. App. 124 (1998) (lay 
hearing testimony that is cumulative of previous contentions 
considered by decision maker at time of prior final 
disallowance of the claim is not new evidence).  See also 
Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  Moreover, 
although he has since claimed additionally that his left hip 
disability is instead secondary to his bilateral pes planus, 
so alleged a different (i.e., new) basis of entitlement to 
service connection, he has not also presented any additional 
evidence suggesting there is indeed this purported 
correlation between his pes planus and left hip disability.  
There is only his unsubstantiated lay allegation, and the 
Court has held that lay assertions of medical causation 
cannot suffice to reopen a claim under 38 U.S.C.A. § 5108.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Indeed, in 
Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court 
again pointed this out.  So his lay assertions of this 
purported correlation, although new, are not also material.

The medical records submitted since the RO's September 1983 
decision that concern the Veteran's left hip, so relevant to 
this claim, for the most part only show his continuing 
complaints of left hip pain.  However, there has been no 
definitive diagnosis of a left hip disability to account for 
these complaints of pain.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999), appeal dismissed in part and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001) (indicating that 
pain, alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted).  
More important, though, none of this additional medical 
evidence contains the required opinion of an etiological link 
between the Veteran's left hip disability (even assuming for 
the sake of argument he has a diagnosis to account for his 
complaints of pain) and his military service, but including 
especially his bilateral pes planus.  Instead, this evidence 
consists primarily of records of treatment many years after 
service that do not indicate in any way that any left hip 
condition is related to his military service, including by 
way of a service-connected disability like his bilateral 
pes planus.  Such evidence is not new and material evidence 
upon which the claim may be reopened.  Cox v. Brown, 5 Vet. 
App. 95 (1993).  See, too, Morton v. Principi, 3 Vet. App. 
508 (1992) (per curiam) (medical records describing Veteran's 
current condition are not material to issue of 
service connection and are not sufficient to reopen claim for 
service connection based on new and material evidence).

As new and material evidence has not been submitted, the 
application to reopen the claim for service connection for a 
left hip disability is denied.  38 C.F.R. § 3.156(a).  
Furthermore, in the absence of new and material evidence, the 
benefit-of-the-doubt rule does not apply.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).

Whether there is New and Material Evidence to Reopen the 
Claim for Service Connection for Bilateral (i.e., Left and 
Right) Knee Disability

The Veteran also is claiming entitlement to service 
connection for left and right knee disabilities.  Service 
connection was originally denied for left and right knee 
disabilities in a February 1987 RO rating decision.  He 
appealed that decision to the Board.  And in a February 1988 
decision, the Board also denied his claim for service 
connection for left and right knee disabilities.  The Board 
acknowledged the Veteran was put on temporary profile during 
service for a left knee injury, but nonetheless determined 
there was no continuity of symptoms after that left knee 
injury in service to, in turn, show he had chronic knee 
pathology following that injury service (meaning permanent 
residual disability).



The Board also denied the claim since there was an extended 
period of time subsequent to his discharge from service 
before knee disabilities were again diagnosed, with no 
medical nexus evidence etiologically linking those then 
current diagnoses or pathology to his military service, 
including to the injury he had sustained in service or, 
alternatively, to his already service-connected 
bilateral pes planus.

The Board subsequently determined in June 1991 that new and 
material evidence had not been submitted to reopen this claim 
- at least to the extent the claim was predicated on the 
notion the Veteran had bilateral knee disability as a result 
of disease or injury directly incurred in service.  And 
although the Board reopened the claim to the extent it 
instead was predicated on secondary service connection, 
the Board nonetheless denied secondary service connection 
because it concluded the medical evidence against the notion 
of a correlation between the 
service-connected pes planus and bilateral knee disability 
(chondromalacia) was more probative and therefore outweighed 
the medical evidence supporting this correlation.  And absent 
an appeal of the Board's decision, that decision is final and 
binding on him based on the evidence then of record.  
38 U.S.C.A. § 7104(b); 38 C.F.R. §§ 20.1100, 20.1104.

The Veteran may, however, as explained, submit new and 
material evidence to reopen this claim.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

Therefore, before addressing this claim on the merits, the 
Board again must determine whether new and material evidence 
has been submitted - this time since the Board's June 1991 
decision because that is the last final and binding decision 
on this claim.  See again Evans v. Brown, 9 Vet. App. 273 
(1996) (indicating the evidence to be considered in making 
this new and material determination is that added to the 
record since the last final denial on any basis).



And as also explained, the Board is required to make this 
threshold preliminary determination, irrespective of what the 
RO/AMC may have determined in this regard, because this in 
turn affects the Board's jurisdiction to adjudicate the claim 
on its underlying merits.  Absent the submission of new and 
material evidence, further consideration of the claim is 
neither permitted nor required.  Barnett, 83 F.3d at 1383-84.  
See also Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); and 
VAOPGCPREC 05-92 (March 4, 1992).

The pertinent evidence of record at the time of that June 
1991 Board decision included a September 1974 physical 
profile showing the Veteran was temporarily restricted to 
limited duty, not to exceed 30 days, because of a left knee 
injury.  The clinical records do not describe the specific 
details of that injury.

A post-service VA medical record shows that a diagnosis of 
chondromalacia of the knees (patellae) was initially recorded 
in July 1986.  In October 1986, in reporting a diagnosis a VA 
examiner commented that there was stable chondromalacia 
patella, bilateral, aggravated by pes planus.  In September 
1988, a VA podiatrist opined that there was an etiological 
relationship between the Veteran's pes planus and 
knee disabilities, in essence, due to compensatory 
biomechanics.  A VA orthopedic evaluation was conducted in 
December 1989.  This physician, however, concluded the pes 
planus did not cause bilateral knee chondromalacia.  

The additional evidence submitted since the Board's June 1991 
decision includes numerous VA treatment records, but none of 
which suggests the Veteran's left and right knee disabilities 
are related to his military service or began during his 
service or, in the case of arthritis, initially manifested to 
a degree of at least 10-percent disabling within one year of 
his discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.  In this regard, VA 
treatment records show he was seen for complaints of 
multiple-joint pain, including in his left and right knees.  
Mild degenerative joint disease (DJD, i.e., arthritis) of the 
knees has been diagnosed, that is, in addition to the 
chondromalacia patellae previously mentioned.

SSA disability determination records dated in December 1999 
show the Veteran was granted benefits, but based on non-
service connected disabilities.  

Most importantly, none of these additional records suggest 
the Veteran's left and right knee disabilities are in any way 
attributable to his military service or that they began 
during his service or, again, in the case of his arthritis, 
that it initially manifested within the one-year presumptive 
period following his discharge from service.  Spalding v. 
Brown, 10 Vet. App. 6, 11 (1996).  And there also is no 
additional medical nexus evidence alternatively linking his 
bilateral knee disability to his already service-connected 
bilateral pes planus.

Thus, this newly submitted evidence, by itself or in 
connection with evidence already in the file, does not relate 
to an unestablished fact necessary to substantiate this claim 
for service connection for bilateral knee disability.  38 
C.F.R. § 3.156(a).

As previously explained, the Veteran's unsubstantiated lay 
allegations are insufficient to etiologically link his 
bilateral knee disability to his military service, including 
by way of his service-connected bilateral pes planus.  Moray 
v. Brown, 5 Vet. App. 211 (1993), wherein the Court noted 
that lay persons are not competent to offer medical opinions 
or diagnoses, including insofar as the cause of the 
diagnoses, and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  The Court 
reiterated this in Routen v. Brown, 10 Vet. App. 183, 186, 
(1997), again noting that lay assertions of medical causation 
cannot suffice to reopen a claim under 38 U.S.C. 5108.  
Medical evidence, not just lay evidence, is generally 
required to establish this cause-and-effect correlation 
between the bilateral knee disability and the Veteran's 
military service, including by way of his already service 
connected bilateral pes planus.  See Wallin v. West, 11 Vet. 
App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 
(1998); and McQueen v. West, 13 Vet. App. 237 (1999).



So, in conclusion, the evidence received since the June 1991 
Board decision, when viewed either alone or in light of all 
of the evidence already of record, is not new and material 
with respect to the Veteran's claim of entitlement to service 
connection for left and right knee disabilities.  
Accordingly, the petition to reopen these claims is denied.  
And absent this required new and material evidence, the 
benefit-of-the-doubt rule does not apply.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence has not been received to warrant 
reopening the claim for service connection for a left hip 
disability, and the appeal of this claim is denied.

New and material evidence has not been received to warrant 
reopening the claim of service connection for a right knee 
disability, and the appeal of this claim is denied.

New and material evidence has not been received to warrant 
reopening the claim of service connection for a left knee 
disability, and the appeal of this claim is denied.


REMAND

The Veteran's remaining claim is for a TDIU.  He believes his 
service-connected disabilities are so severe as to render him 
incapable of obtaining and maintaining substantially gainful 
employment that is commensurate with his level of education 
and prior work experience and training.  38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16, 4.18, 4.19.



Although not mentioned when previously remanding this claim 
in June 2008, the Veteran has not had a VA examination for 
several years - including for a medical opinion concerning 
whether he is indeed unemployable on account of his service-
connected disabilities.  See Gary v. Brown, 7 Vet. App. 229, 
232 (1994); Beaty v. Brown, 6 Vet. App. 532 (1994).

Accordingly, this claim is REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for any 
additional VA examinations needed to 
reassess the severity of the service-
connected disabilities:  bilateral pes 
planus, rated as 30-percent disabling, 
bilateral tinea pedis, 0 percent, and 
major depressive disorder and 
dysthymic disorder, also 0 percent.  A 
medical opinion is especially needed 
concerning whether these disabilities (and 
only these disabilities) preclude him from 
obtaining and maintaining substantially 
gainful employment that is commensurate 
with his level of education and prior work 
experience and training.  38 C.F.R. 
§§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19.

2.  Then readjudicate this remaining TDIU 
claim in light of the additional evidence.  
If this claim is not granted to the 
Veteran's satisfaction, send him an SSOC 
and give him an opportunity to respond to 
it before returning the file to the Board 
for further appellate consideration of 
this remaining claim.

The Veteran has the right to submit additional evidence and 
argument concerning this claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


